Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on January 6, 2021. Claims 1-15, 17-20 are currently pending. 

Claim Rejections - 35 USC § 112
In view of the amendment filed on 1/6/2021 amending the claims to clarify the language of claim 1 the 112 rejections made against claims 1-14 in the office action of 10/6/2020 have been withdrawn. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-6 and 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0309719 to Oster et al. (Oster) in view of US 2004/0019372 to Cole (Cole) (both previously cited). 
**The patentability of a product is based on the product itself it does not depend on its method of production, therefore the patentability of the medical lead claimed in claims 1-14 is based on the medical lead itself it does not depend on its method of production, i.e. centerless grinding, see MPEP 2113. 
In reference to at least claim 1
Oster teaches a lead end having slotted member which discloses a medical lead for implantation (e.g. Fig. 1) comprising: an electrode assembly comprising a plurality of electrodes (e.g. 230-233); wherein each of the plurality of electrodes comprise a plurality of electrode segments (e.g. segmented 
Cole teaches an implantable lead with coplanar contact coupling which discloses a contact/conductor coupling “a wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment (e.g. contact/conductor coupling “wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Oster with the 
In reference to at least claim 2
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein no part of the flexible conductor is attached to either the inner or outer periphery of the electrode segment (e.g. conductors located within slots of the slotted member, Figs. 10-11, paragraphs [0047],[0070], coupling features slide into the slots, paragraphs [0010], coupling features may include a crimp sleeve 206 with arms 208/209 pressed around the conductor and wedged within the slots 212, Figs. 4-5, paragraphs [0045]-[0049], therefore the conductor is coupled to the coupling feature, i.e., the crimp sleeve). 
In reference to at least claim 3
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein the lead contains no hypotubes and wherein the strut is configured to extend through each one of the plurality of electrodes (e.g. slotted member extends through each of the plurality of electrodes, Figs. 6-9).
In reference to at least claim 4
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein the plurality of electrode segments comprise a feature configured to receive the flexible conductor and to secure the flexible conductor to the electrode segment (e.g. contact welded and/or crimped to crimp sleeve, 207/206, paragraphs [0006], [0012], [0044]-[0045], [0051],[0071]; segmented electrodes, paragraphs [0043],[0079],[0081]).
In reference to at least claim 5
Oster modified by Cole teaches a device according to claim 4. Cole discloses wherein the feature comprises one of a groove and a notch in a 
In reference to at least claim 6
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein the strut comprises a plurality of channels configured to receive the flexible conductors (e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]).
In reference to at least claim 8
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein the strut comprises a stop configured to engage the electrode assembly and ensure proper relative positioning of the strut and electrode assembly (e.g. respective positional features, paragraphs [0049]-[0050]).
In reference to at least claim 9
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein the electrode assembly comprises between two and four electrodes and wherein each electrode comprises between two and five electrode segments (e.g. multiple electrodes present 230-233, Figs. 7-9, multiple segmented electrodes, paragraphs [0043],[0079],[0081]).
In reference to at least claim 10
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein the strut further comprises positioning arms configured to receive and space the electrodes relative to each other (e.g. respective positional features, paragraphs [0049]-[0050]).
In reference to at least claim 11
Oster modified by Cole teaches a device according to claim 10. Oster further discloses wherein the positioning arms are further configured with stops to prevent movement of the electrodes in at least one axial direction (e.g. respective positional features, paragraphs [0049]-[0050]).
In reference to at least claim 12
Oster modified by Cole teaches a device according to claim 1. Oster discloses further comprising sleeves configured over the flexible conductors and within the grooves of the electrodes (e.g. crimp sleeve, paragraphs [0006], [0012], [0044]-[0045], [0051],[0071]). 
In reference to at least claim 13
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein the sleeves are crimped over the flexible conductors and are rectangular or cylindrical shaped (e.g. crimp sleeve, paragraphs [0006], [0012], [0044]-[0045], [0051],[0071]).
In reference to at least claim 14
Oster modified by Cole teaches a device according to claim 1. Oster further discloses wherein the segmented electrodes are one of axially aligned and axially offset (e.g. contacts are axially aligned, Figs. 8-9, paragraphs [0061]-[0062]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0309719 to Oster et al. (Oster) in view of US 2004/0019372 to Cole (Cole) as applied to claim 1 further in view of US Patent No. 5,935,159 to Cross, Jr. et al. (Cross) (previously cited).
In reference to at least claim 7
Oster modified by Cole teaches a lead according to claim 1 and further discloses wherein the strut comprises a plurality of channels configured to receive the flexible conductors (e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]) but does not explicitly teach the plurality of channels being configured helically. 
Cross teaches a medical electrical lead which discloses a medical lead that includes a core (e.g. 102) that contains channels that house the conductors (e.g. conductors housed within the channels Figs. 3-4) in which the channels 
It would have obvious to one having ordinary skill in the art before the effective filing date to further modify the lead of Oster modified by Cole with the teachings of Cross to include the channels being configured helically in order to provide the predictable result of increasing the resistance of the lead fracture of the conductors due to repeated flexing. 

Claims 15 and 17-20  is rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0309719 to Oster et al. (Oster) in view of US 2004/0019372 to Cole (Cole) and US 2012/0071949 to Pianca et al. (Pianca) (previously cited)
In reference to at least claim 15
Oster teaches a lead end having slotted member which discloses a method of manufacturing a medical lead comprising: manufacturing an electrode assembly comprising a plurality of electrodes (e.g. Fig. 12); forming a plurality of electrode segments from each of the plurality of electrodes (e.g. electrical elements include segmented electrodes, paragraphs [0043],[0079],[0081]); coupling a flexible conductor directly within each electrode segment (e.g. connect conductors to plurality of electrical elements, 310, paragraph [0080],[0083]-[0083]); including securing a wedge over the flexible conductor (e.g. coupling features slide into the slots, paragraphs [0010], coupling features may include a crimp sleeve 206 with arms 208/209 pressed around the conductor and wedged within the slots 212, Figs. 4-5, paragraphs [0045]-[0049]), it is inherent that the crimp sleeve with arms that is slid into the slots and coupled to the conductor act as a “wedge” to secure the flexible conductor between the wedge and the electrode segment; configure the flexible conductors to a strut and attach the strut to the plurality of electrodes (e.g. conductors loaded onto a slotted member, 320/330, paragraphs [0084]-[0085]); and fill gaps between the plurality of electrodes, the strut and the flexible conductors with an insulator material (e.g. inject polymer fill, 340, paragraph [0087]). Oster further discloses that the crimp sleeve can be welded to an inside surface or another surface of the electrode 
Pianca teaches systems and methods for making and using radially-aligned segmented electrodes for leads of electrical stimulation system which discloses using centerless grinding to form segmented electrodes on a lead (e.g. centerless grinding, Figs. 7-8, 9-10, paragraphs [0068]-[0071]). 
Cole teaches an implantable lead with coplanar contact coupling which discloses a contact/conductor coupling “a wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment (e.g. contact/conductor coupling “wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Oster with the teachings of Cole to include positioning the crimp sleeve “wedge” so at least a portion is coupled to an outer surface of the electrode segment so that at least a portion of the wedge is exposed on an outer surface of at least one electrode segment similar to the contact/conductor coupling “wedge” shown within Cole in order to yield the predictable result of an alternative arrangement for connecting the electrical conductor to the electrode segment that reduces conductor bending moments and improves lead reliability (‘372, paragraphs [0007]-[0008]). Further, it would have obvious to one having ordinary skill in the art before the effective filing date to modify the method of Oster with the teachings of Pianca to include using centerless grinding of the plurality of electrodes down to a grind line thereby exposing openings between adjacent electrode segments and at least a 
In reference to at least claim 17
Oster modified by Pianca and Cole teaches a method according to claim 15. Oster further discloses inserting the strut up to a stop such that the strut extends through each one of the plurality of electrodes (e.g. slotted member extends through each of the plurality of electrodes, Figs. 6-9).
In reference to at least claim 18
Oster modified by Pianca and Cole teaches a method according to claim 15. Oster further discloses wherein coupling the flexible conductor directly to each electrode segment includes placing the flexible conductor into a groove e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]; coupling features may include a crimp sleeve 206 with arms 208/209 pressed around the conductor and wedged within the slots 212, Figs. 4-5, paragraphs [0045]-[0049], contact welded and/or crimped to crimp sleeve, paragraphs [0006], [0012], [0044]-[0049], [0051],[0071]). Cole further disclose welding a wedge over the flexible conductor which is within the groove (e.g. electrode segment comprises the contact/conductor coupling “wedge” with groove to receive flexible conductor, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]).
In reference to at least claim 19
Oster modified by Pianca and Cole teaches a method according to claim 15. Oster further discloses wherein coupling the flexible conductor directly to each electrode segment includes providing a bend in the flexible conductor and placing the bend into a notch in a shoulder of the electrode segment and welding in place (e.g. welding the conductors to the plurality of electrical elements, Fig. 12, paragraphs [0012],[0082]-[0083]). Cole further
 disclose welding a wedge to the electrode segment (e.g. the contact/conductor coupling “wedge” that secures the flexible conductor is welded 
In reference to at least claim 20
Oster modified by Pianca and Cole teaches a method according to claim 15. Oster further discloses further comprising feeding the flexible conductors though a plurality of channels in the strut (e.g. slotted member, 200, contains several slots/channels that are sized to accommodate a conductor, Fig. 2, paragraphs [0036]-[0038]), wherein the electrodes are spaced relative to each on the strut using positioning arms on the strut (e.g. respective positional features, paragraphs [0049]-[0050]) and further comprising sliding sleeves over the flexible conductors and within the grooves of the electrodes (e.g. crimp sleeve, paragraphs [0006], [0012], [0044]-[0045], [0051],[0071]).

Response to Arguments
Applicant's arguments filed 1/6/2021 have been fully considered but they are not persuasive. It is noted that the rejections have been modified slightly in view of the claim amendments. Applicant argues that Oster modified by Cole does not teach a wedge configured to secure the flexible conductor between the wedge and the at least one electrode segment, and wherein centerless grinding of the electrode assembly exposes openings between the plurality of electrode segments and exposes at least a portion of the wedge on an outer surface of the at least one electrode segment, the examiner respectfully disagrees. Regarding claims 1-14, as mentioned above, the patentability of a product is based on the product itself it does not depend on its method of production, therefore the patentability of the medical lead claimed in claims 1-14 is based on the medical lead itself it does not depend on its method of production, i.e. centerless grinding, see MPEP 2113. Oster discloses a plurality of electrode segments (e.g. segmented electrodes, paragraphs [0043],[0079],[0081]) and wherein each electrode segment has a flexible conductor directly coupled to it (e.g. each contact ring is coupled with a conductor, Figs. 7-10, paragraph [0052]), wherein at least one electrode segment comprises a wedge configured to secure the flexible conductor between the wedge and the at least one electrode segment (e.g. coupling features slide into the slots, . 


    PNG
    media_image1.png
    511
    713
    media_image1.png
    Greyscale

Oster further discloses that the crimp sleeve can be welded to an inside surface or another surface of the electrode (e.g. paragraph [0044]) and that the electrodes can include segmented electrodes that are arrayed around the circumference of the lead (e.g. paragraphs [0043], [0079]), therefore it is inherent that there are openings between the electrode segments. Oster does not explicitly disclose at least a portion of the wedge on an outer surface of the at least one electrode segment. Cole is used as the secondary reference to teach a contact/conductor coupling “a wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment (e.g. contact/conductor coupling “wedge” with a portion of the wedge exposed on an outer surface of at least one electrode segment, 500/502, Figs. 14-15, 18, 19,21-22, 25-28, paragraph [0058],[0060]-[0062]). Utilizing the combined teachings of Oster in view of Cole, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the lead of Oster with the teachings of Cole to include positioning the crimp sleeve “wedge” so at least a portion is coupled to 
Applicant argues that Oster modified by Pianca and Cole does not teach wherein forming the plurality of electrode segments comprises centerless grinding the plurality of electrodes down to a grind line thereby exposing openings between adjacent electrode segments and exposing at least a portion of the wedge, the examiner respectfully disagrees. Regarding claim 15, Oster discloses forming a plurality of electrode segments from each of the plurality of electrodes (e.g. electrical elements include segmented electrodes, paragraphs [0043],[0079],[0081]); coupling a flexible conductor directly within each electrode segment (e.g. connect conductors to plurality of electrical elements, 310, paragraph [0080],[0083]-[0083]); including securing a wedge over the flexible conductor thereby securing the flexible conductor between the wedge and the electrode segment (e.g. coupling features slide into the slots, paragraphs [0010], coupling features may include a crimp sleeve 206 with arms 208/209 pressed around the conductor and wedged within the slots 212, Figs. 4-5, paragraphs [0045]-[0049]), it is inherent that the crimp sleeve with arms that is slid into the slots and coupled to the conductor act as a “wedge” to secure the flexible conductor between wedge and the electrode segment, see annotated figure above. Oster further discloses that the crimp sleeve can be welded to an inside surface or another surface of the electrode (e.g. paragraph [0044]) and that the electrodes can include segmented electrodes that are arrayed around the circumference of the lead (e.g. paragraphs [0043], [0079]), but does not explicitly disclose forming the plurality of electrode segments includes centerless grinding the plurality of electrodes down to a grind line thereby exposing openings between adjacent electrode segments and at least a portion of the wedge on an outer surface of the at least one electrode segment. Pianca is used as a secondary reference which discloses using radially-aligned segmented electrodes for leads of electrical stimulation system which discloses using centerless grinding to form segmented In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The use of the transitional term “comprising” is open-ended and does not exclude additional, unrecited elements or method steps, see MPEP 2111.03, therefore leads and methods which include the wedge being welded to the electrode segment would also read on the claimed device and method. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JG/Examiner, Art Unit 3792                    

/REX R HOLMES/Primary Examiner, Art Unit 3792